Citation Nr: 9925787	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  93-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected schizophrenia.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the San Juan, Puerto Rico, Department 
of Veterans Affairs (VA) Regional Office (RO).


REMAND

In June 1995, the Board remanded this case to ensure, in 
part,  that records from the Social Security Administration 
(SSA) were associated with the claims file prior to review of 
the veteran's claims.  The Board acknowledges that the RO, in 
a letter dated in August 1995, requested records from the 
SSA; however, no response was received and the RO took no 
further action.  The veteran's representative has argued that 
follow-up was warranted, particularly as the veteran contends 
that his service-connected psychiatric disability, either 
independently or in tandem with other service-connected 
disabilities, renders him unemployable and therefore 
warranting an increased disability evaluation.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duty to assist includes obtaining SSA decision and 
supporting medical records pertinent to VA claim.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  The Board notes 
that it has been resolved in various cases, essentially, that 
although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Masors v. Derwinski, 2 Vet. App. 181 (1992) and Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  Further, the Board 
requested that such records be obtained in its prior remand.  
The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Additionally, a review of the claims file reveals that VA 
examination evidence, specifically examination reports dated 
in January 1985 and May 1993, contain untranslated portions 
potentially relevant to the veteran's claim.  Translations of 
such should be obtained to ensure complete consideration of 
an accurate medical history pertinent to the veteran's 
psychiatric disability.

Finally, the Board notes that in August 1995, the veteran 
complained of symptoms to include headaches, dizziness and 
photophobia and has also indicated that his service-connected 
shell fragment wound scars are  painful, restricting his 
movement and causing swelling.  He submitted releases to 
obtain records from physicians relevant to treatment of the 
above complaints.  It does not appear that the RO pursued the 
veteran's contentions.  Such can reasonably be interpreted as 
claims of entitlement to increased evaluations for the 
veteran's service-connected shell fragment wounds, and/or 
claims of entitlement to separate service connection for such 
manifestations.  Such claims would be inextricably 
intertwined with the issue of entitlement to TDIU benefits, 
currently on appeal.  The Court has held that VA must develop 
all issues which are reasonably raised from a liberal reading 
of the entire record, where these issues are inextricably 
intertwined with the issues on appeal, Myers v. Derwinski, 
1 Vet. App. 127 (1991), and that all inextricably intertwined 
matters must be adjudicated by the VA prior to any 
determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet.App. 181, 183 (1991).

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

2.  The RO should make further attempts 
to obtain from the SSA the records 
pertinent to the veteran's application 
for SSA benefits, to include the decision 
rendered in that matter and the medical 
records relied upon concerning that 
claim.  A response, negative or positive, 
should be associated with the claims 
file.

3.  The RO should conduct indicated 
development and address the matters 
raised by the veteran relevant to 
increased disability residual to service-
connected shell fragment wounds and/or 
entitlement to compensation for symptoms 
such as headaches, dizziness and 
photophobia.  

4.  The RO should review the claims file 
and ensure that all evidence pertinent to 
the claims on appeal that are in Spanish 
have been fully translated into English 
and the translation incorporated into the 
claims file.  In particular, the RO 
should ensure that the entire text of the 
May 1993 examination and any additionally 
received evidence has been translated, if 
necessary, into English.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to an increased 
evaluation for service-connected 
schizophrenia and entitlement to TDIU 
benefits, with consideration of the old 
and new mental disorders regulations and 
38 C.F.R. § 3.321(b)(1) (1998), if 
applicable.  Again, the RO should take 
appropriate adjudicative action with 
respect to the matters raised in 
paragraph "3", above, and provide the 
veteran and his representative notice of 
the determination and the right to 
appeal.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been received, remains denied the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


